Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	On November 18, 2021, an interview between the Examiner and Applicants’ representative discussing the propriety of the August 31 Office action was conducted.  The Examiner made the determination that, while grounded in sound principles, the rejection was improper.  Haubennestel (‘674) stated that a prepolymer made according to a synthetic approach similar to steps (a), (b), and (c) of instant claim 1 was problematic insofar as the reaction of the monohydric alcohol and diisocyanate did not cleanly yield a monoadduct selectively.  However, they address the issue differently than by employing molar excesses of the diamine in a subsequent reaction with the aforementioned prepolymer product mixture.  Instead of taking the cues of Haubennestel (‘674) in identifying a solution to the issue of the prepolymer being a mixture of mono- and diadducts (and unreacted diisocyanate) from which urea urethanes of uncontrolled length are obtained, the Examiner posits that the skilled artisan would instead add an excess of the diamine consistent with that claimed and, while U.S. 2018/0312623 confirms that this strategy would indeed constitute another way of avoiding urea urethanes of uncontrolled length, there would not appear to be any reason why one of ordinary skill would turn to Wang unless working backwards from Applicants’ claimed invention.
	Applicants note the Examiner’s admission but then embark on a lengthy rebuttal that is an exercise in attacking the references individually.  Their analysis ignores the construction of the rejection and, therefore, has no bearing on the Examiner’s decision to withdraw the rejection.
	An updated/modified survey of the prior art did not reveal any additional references more germane than those already of record.  Accordingly, claims 1-13 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


January 17, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765